Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-13 are pending.  Claims 1-13 are examined on the merits.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 6-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carrara et al (BR 200905586 A2).  
Carrara et al teach cosmetic composition for dermatological treatment against wrinkles, and for moisturizing and bruising face, comprises Hedychium Coronarium flower extract (thus claims 4, 6, and 7 are met) and Aloe vera (see Title). Carrara et al teach vosmetic composition comprises 2-30% of extract Hedychium Coronarium flower extract (thus an effective amount, thus claim 2 is met, thus a method for protecting and/or activating at least one cellular clean-up system, thus claim 3 is the inherent mechanism of the action, thus claims 10-13 are met) and Aloe vera. The cosmetic composition is used in the form of facial cream (thus topically, thus claim 9 is met), shampoo, liquid soaps, lotions, gels, cream, eye contour creams and conditioners (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (KR 2013106599 A).  
Kim et al teach Composition useful for inhibiting lipopolysaccharide-induced proinflammatory cytokines production and treating autoimmune diseases [dermatitis (thus claims 2, 10-13 are met), allergy, atopy, asthma and pneumonia) (thus claims 1 and 3 are the intrinsic mechanism] and sepsis, comprises extract of Hedychium coronarium (see Title). Administration of the composition is 0.001-10 mg/kg/day (thus effective amount) by oral (thus claim 9 is met), rectal, intravenous, intramuscular, subcutaneous, intrauterine or intracerebroventricular route. 1 kg Hedychium coronarium rhizome (thus claims 4-7 are met) was extracted thrice with methanol under reflux condition for 15 hours to obtain 90 g dark solid extract (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655